internal_revenue_service number release date index number ------------------------- ------------------------------- --------------------------- ---------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-132566-16 date date legend company a company b partnership project entity a firm firm date date date date date date year --------------------------- ------------------------ -------------------------------------- ------------------------ ------------------------------------------------ ----------------------- ----------------------------------------------- -------------------------------------------- ---------------- ---------------------- ---------------------------- ---------------------------- -------------------- ----------------------- ----------------------- ------- plr-132566-16 state a -------------- dear ------------------- this letter responds to your letter dated date and subsequent correspondence submitted on behalf of company a and company b collectively taxpayers taxpayers request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the regulations to jointly make an election under sec_856 of the internal_revenue_code code to treat company b as a taxable_reit_subsidiary trs of company a effective as of date facts company a is a state a corporation formed on date that elected to be treated for federal_income_tax purposes as a real_estate_investment_trust reit under sec_856 through commencing in year company a is the preferred equity member of partnership a limited_liability_company partnership wholly owns company b which is a state a limited_liability_company company a and company b are calendar_year taxpayers on the accrual_method of accounting partnership through a disregarded_entity owns project a qualified_health_care_property as defined in sec_856 of the code partnership has leased project to subsidiary effective date taxpayers represent that project is operated and managed by an eligible_independent_contractor as defined in sec_856 taxpayers represent that company a was formed to engage in business as a reit and that company b was formed to be a trs of company a however the project’s unusual investment structure which involves multiple reits required additional coordination and communication between the parties and their various legal and tax advisors entity a was responsible for overseeing u s tax matters for company a and relies on external tax advisors and service providers to manage tax compliance needs entity a engages firm to ensure timely compliance with various tax filing_requirements and firm for quarterly and annual reit testing and to provide advice on selected tax matters while the relevant personnel of entity a understood that company a was intended to be a reit and that it was responsible for managing reit compliance reporting and tax_return preparation they were not aware of the need to file form_8832 entity classification election or form_8875 taxable_reit_subsidiary election for company b they also failed to fully inform firm regarding the ownership structure of partnership so that firm was also unaware of the need to file form_8875 for company a and company b on date entity a discovered that company b had not filed form_8832 to elect to be classified as an association_taxable_as_a_corporation firm then prepared a plr-132566-16 request for permission to file a late form_8832 on behalf of company b and effective as of date under revproc_2009_41 2009_39_irb_439 which provides for late elections based upon reasonable_cause the failure_to_file form_8875 was discovered on date when firm requested confirmation that company b had elected to be treated as a trs of company a on date entity a company a firm and firm decided to request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the regulations to file form_8875 and elect under sec_856 of the code to treat company as a trs of company a effective as of date company a and company b make the following additional representations in connection with their request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service service granting the relief requested will not result in company a or company b having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money company a and company b do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company a and company b did not choose to not file the election company a and company b are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to company a or company b the period of limitations on assessment under sec_6501 has not expired for company a or company b for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of company a and company b have been provided as required by sec_301_9100-3 of the regulations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock plr-132566-16 in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under plr-132566-16 sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that taxpayers have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat company b as a trs of company a effective as of date accordingly taxpayers have days from the date of this letter to file the intended election this ruling is limited to the timeliness of the filing of form_8875 this ruling’s application is limited to the facts representations and code and regulation sections cited herein except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether company a qualifies as a reit or whether company b otherwise qualifies as a trs under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company a and company b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by company a and company b and accompanied by a penalty of perjury plr-132566-16 statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely __________________________ julanne allen assistant branch chief branch office of the associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
